DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (USPUB 2014/0347013) .

As to Claim 1, Kim discloses a system for preventing overvoltage of a battery in which one or more cells are provided, the system comprising: a voltage measurement unit configured to measure a voltage of each cell; a first control unit configured to output a cutoff signal for cutting an inflow of a charge current, when a first measurement voltage value of at least one cell of the one or more cells measured by the voltage measurement unit is equal to or greater than a prescribed first reference voltage value (Figure 3, Element 163); a cutoff unit configured to receive the cutoff signal from the first control unit to cut off the inflow of the charge current (Element 1630); a cell balancing unit configured to compare a voltage difference between each of the cells to perform cell balancing (Element 162); and a second control unit configured to compare a second measurement voltage value of the at least one cell measured by the voltage measurement unit with a prescribed second reference voltage value to control the cell balancing unit on a basis of a comparison result (Element 1620 and 1629). 
As to Claim 2, Kim discloses the system of claim 1, wherein the cell balancing unit comprises: a balancing Field Effect Transistor (FET) configured to be on/off-controlled according to a control from the second control unit; and a balancing resistor in which a cell current is discharged by the balancing FET being turned on (Seen in Figure 3 Element 161). 

As to Claim 6, Kim discloses a method for preventing overvoltage of a battery in which one or more cells are provided, the method comprising: a first voltage measurement step for measuring a voltage of each cell; a first overvoltage determination step for comparing a first measurement voltage value of at least one cell of the one or more cells measured in the first voltage measurement step with a prescribed first reference voltage to determine whether the cell is overvoltage (Figure 3, Element 163); a cutoff signal output step for outputting a cutoff signal for cutting off an inflow of a charge current, when the at least one cell is determined to be in overvoltage in the first overvoltage determination step (Element 1630); a second voltage measurement step for measuring a voltage of the at least one cell which has been determined to be in overvoltage in the first overvoltage determination step; a second overvoltage determination step for comparing a second measurement voltage value of at least one cell measured in the second voltage measurement step with a prescribed second reference voltage value to determine whether the cell is in overvoltage (Elements 162, 1620, and 1629); a balancing FET turn-on signal output step for outputting a turn-on signal to the balancing FET, when the at least one cell is determined to be in overvoltage in the second overvoltage 
As to Claim 7, Kim discloses the method of claim 6, wherein in the overvoltage discharge step, the voltage of the at least one cell is discharged in a balancing resistor through the balancing FET (Seen in Figure 3, Element 161). 


Allowable Subject Matter
Claims 4-5 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859